Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2015/0171356, ‘356 hereafter). 
Regarding claims 1-25, ‘456 discloses  an organic electroluminescence device comprising: an anode; a cathode; and a first emitting layer in directly contact with a second emitting layer that are provided between the anode and the cathode (Fig 1, layers 522 and 523, [0013]-[0021], [0025], [0092], [0179], [0218]); wherein the first emitting layer comprises a first host material being an anthracene derivative with chemical formula reading upon instantly claimed first compound represented by a formula (1) and at least one of  formulae (101) to 109) as in the present claim 7 ([0102]-[0110], Examples 1-9, Tables 1 and 2, [0225]-[0231]); the second emitting layer comprises a second host material being an anthracene derivative with a chemical structure reading upon presently claimed second compound which is represented by  formula (2) and formulae as recited in the present claims 17 and 18 ([0102]-[0105], one or more of R11 to R18 can be a substituted or unsubstituted aromatic hydrocarbon group or heterocyclic group, Examples 1-8, Table 1). ‘456 does not specifically exemplify an embodiment having anthracene derivatives in the two emitting films with chemical structure as presently claimed. However, each of the anthracene derivatives as a host of a light emitting film is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art to have used any of the anthracene derivatives disclosed by the reference, including the presently claimed anthracene derivatives to make the light emitting films, thereby arriving at the presently claimed invention. When there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR v. Teleflex. (see MPEP 2143 (E)). ‘456 also discloses the organic electroluminescence further comprising other components as recited in the present claims 23 and 24 and an electronic device comprising the organic electroluminescence device ([0179]-[0224]).
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2015/0171356, ‘356 hereafter) as evidenced by Ikeda et al (US 2006/0043858, of record, ‘858 hereafter).
Regarding claims 1-25, ‘456 discloses  an organic electroluminescence device comprising: an anode; a cathode; and a first emitting layer in directly contact with a second emitting layer that are provided between the anode and the cathode (Fig 1, layers 522 and 523, [0013]-[0021], [0025], [0092], [0179], [0218]); wherein the first emitting layer comprises a first host material being an anthracene derivative with chemical formula reading upon instantly claimed first compound represented by a formula (1) and at least one of  formulae (101) to 109) as in the present claim 7 ([0102]-[0110], Examples 1-9, Tables 1 and 2, [0225]-[0231]);  the second emitting layer comprises a second host material being an anthracene derivative with a chemical structure reading upon presently claimed second compound which is represented by a formula (2) and formulae as recited in the present claims 17 and 18 ([0102]-[0105], one or more of R11 to R18 can be a substituted or unsubstituted aromatic hydrocarbon group or heterocyclic group, Examples 1-8, Table 1). ‘456 does not specifically exemplify an embodiment having anthracene derivatives in the two emitting films with  chemical structure as presently claimed. However, it is known in the art that both anthracene derivatives as presently claimed provide the same function as a host material in a light emitting layer as evidenced by ‘858 ([0007]-[0016], [0041]-[0050], AN 16, 17, 34, 39-40, 42, reading upon presently claimed chemical formula (2) with at least one of R203 to R208 being formula 21, other chemical formulae read upon instantly claimed formula (1) ). In light of these teachings, one of ordinary skill in the art would have recognized that the anthracene derivatives as presently claimed are equivalent and interchangeable, a person of ordinary skill would have been motivated to used one of the anthracene derivatives having chemical structure represented by chemical formal (2) as presently claimed to replace one of the anthracene derivatives in one of the light emitting films as exemplified of ‘456 , thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See MPEP 2144.06". ‘456 also discloses the  organic electroluminescence further comprising other components as recited in the present claims 23 and 24 and an electronic device comprising the organic electroluminescence device ([0179]-[0224]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782